Appeal from an order of the Supreme Court at Special Term, entered July 12, 1976 in Delaware County, which enjoined defendant, pendente lite, from interfering with the plaintiff’s removing a vault door and attachments from premises owned by the defendant, and from interfering with any reasonable means plaintiff may employ to effect the removal of said door from said premises. Inasmuch as it appears that the plaintiff has already proceeded to remove the vault door and attachments from the demised premises, the present appeal has been rendered moot. The controverted issues concerning whether or not the removal of the vault door and attachments violated the terms of the lease should be determined in the plenary action. Appeal dismissed sua sponte as moot, without costs. Koreman, P. J., Greenblott, Kane, Larkin and Herlihy, JJ., concur.